SULLIVAN, Chief Judge
(concurring in the result):
The Supreme Court has held that the principles of Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971), do not apply to use of immunized testimony. See New Jersey v. Portash, 440 U.S. 450, 458-59, 99 S.Ct. 1292, 1296-97, 59 L.Ed.2d 501 (1979). In the latter case, immunized grand-jury testimony was used as a basis for impeachment of the immunized witness in his later criminal trial for the same offense about which he had earlier testified before the grand jury. I, like the majority, am thus reluctant to permit immunized testimony of an airman at another service-member’s court-martial to be used against the immunized witness in his own court-martial for related offenses even if it is only used to respond to the immunized airman’s post-trial clemency statements to a convening authority. Cf. United States v. Apfelbaum, 445 U.S. 115, 125-26, 100 S.Ct. 948, 954, 63 L.Ed.2d 250 (1980).
Nevertheless, in this case, appellant in his post-trial clemency statement asserted that his “controlled buy” agreement with OSI was violated by trial counsel’s questions at the earlier court-martial where he received immunity. Appellant had no right to prevent the convening authority from considering the prosecution’s questions at that trial, especially since he himself asserted that this conduct by trial counsel was the basis for clemency. See generally Harrison v. United States, 392 U.S. 219, 88 S.Ct. 2008, 20 L.Ed.2d 1047 (1968); see also Buchanan v. Kentucky, 483 U.S. 402, 423-24, 107 S.Ct. 2906, 2918, 97 L.Ed.2d 336 (1987). The inclusion of appellant’s immunized responses to these questions to resolve appellant’s post-trial claim was error. However, appellant’s responses actually support his post-trial complaint that trial counsel in the earlier case breached his “controlled buy” agreement with OSI. Thus error in again* exposing the convening authority to this testimony was clearly harmless beyond a reasonable doubt.

 As pointed out by the Court of Military Review, this convening authority was the same convening authority who reviewed the case in which appellant gave immunized testimony. Unpub. op. at 1-2.